Citation Nr: 0805038	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenoid cystic 
carcinoma of the right tongue and floor of the mouth.


REPRESENTATION

Appellant represented by:	Reverend Will W. Daniels


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
St. Petersburg, Florida.

In July 2005, the veteran testified at a personal hearing 
before a Veterans Law Judge in Washington, D.C.  A transcript 
of the hearing has been associated with the veteran's claims 
file.

This matter was previously before the Board in February 2007, 
at which time the veteran's previously denied claim for 
service connection for adenoid cystic carcinoma of the right 
tongue and floor of the mouth was reopened and denied on the 
merits.  The veteran appealed the denial to the U.S. Court of 
Appeals for Veterans Claims (Court).  

After considering a Joint Motion For An Order Partially 
Vacating The Board's Decision And Incorporating The Terms Of 
This Remand submitted by veteran and the Secretary of VA in 
August 2007, the Court issued an Order in September 2007 
vacating the Board's decision and remanding the case for 
compliance with the directives specified in the aforestated 
joint motion.  The claim is now returned to the Board.

The Board notes that the Veterans Law Judge which conducted 
the July 2005 hearing in Washington, D.C., is no longer with 
the Board.  Accordingly, by letter dated January 2, 2008, the 
veteran was provided notice of this and offered the 
opportunity to be scheduled for an additional hearing before 
a different Veterans Law Judge.  The veteran was asked to 
respond within 30 days.  The veteran has not indicated that 
he wishes to be scheduled for an additional hearing.


FINDING OF FACT

Adenoid cystic carcinoma of the right tongue and floor of the 
mouth is etiologically related to exposure to herbicides 
during the veteran's period of active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
adenoid cystic carcinoma of the right tongue and floor of the 
mouth have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
adenoid cystic carcinoma of the right tongue and floor of the 
mouth, which represents a complete grant of the benefit 
sought.  Thus, no discussion of VA's duties to notify and 
assist is required.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) (2007) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2007).  A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed in 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.

The veteran seeks service connection for adenoid cystic 
carcinoma of the right tongue and floor of the mouth.  
Although several diseases and disorders are presumptively 
linked to presumed herbicide exposure, the disorder in 
question is not among them.  See 38 C.F.R. § 3.309(e) (2007).  
The Secretary has recently reiterated that there is no 
positive association between exposure to herbicides and any 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  

The availability of presumptive service connection for a 
disability based on exposure to herbicides, however, does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, while the law as to presumptive service 
connection does not apply because the claimed disorder is not 
included in 38 C.F.R. § 3.309(e), the evidence includes a 
competent medical opinion linking the disorder to military 
service.  Stefl.  There is no competent medical opinion 
evidence against the claim, and the benefit will be granted.

The veteran's service medical records are negative for any 
objective findings of a disability manifested by adenoid 
cystic carcinoma of the right tongue and floor of the mouth.  
The veteran's service personnel records reveal that the 
veteran had service in the Republic of Vietnam from September 
1967 to June 1968.  His Armed Forces Of The United States 
Reports Of Transfer Or Discharge (DD Form 214) of record 
shows that the veteran received the Combat Infantryman's 
Badge.

VA outpatient treatment records dated from April 2000 to June 
2000 show that the veteran underwent surgical treatment for 
adenoid cystic carcinoma of the right tongue and floor of the 
mouth.  Radical neck surgery, transmandibulotomy with 
excision of the cancer in the right tongue and floor of the 
mouth with reconstruction were performed.  This was followed 
by radiation therapy and a PEG placement.

A letter from the veteran's VA treating physician, who is 
Chief of Otolaryngology at the VA Medical Center in West Palm 
Beach, Florida, dated in May 2003, shows that the veteran was 
said not to have had a significant substance abuse history.  
The physician indicated that in March 2000, the veteran had 
been diagnosed with adenoid cystic carcinoma of the right 
floor of the mouth and tongue.  Cervical metastasis was 
established though a radical neck dissection.  The physi0cian 
added that the link between Agent Orange and the subsequent 
emergence of malignancy had been established as well as the 
recognition of claims in those documented cases.  

A letter from the veteran's VA treating otolaryngologist 
dated in October 2003 shows that the veteran's medical 
history was significant for Agent Orange exposure, which was 
considered a significant etiologic factor in the subsequent 
evolution of his carcinoma.  The physician indicated that 
growing literature had established a link between Agent 
Orange exposure and the subsequent development of carcinoma 
in the aerodigestive tract.

The physician explained that nine conditions were recognized 
as associative conditions following exposure to Agent Orange.  
Specifically mentioned were cancers of the larynx and 
trachea.  The veteran had cancer of his upper aerodigestive 
tract.   The origin related to a cancerous change within the 
mucous membrane.  Evidently there had been sufficient 
documentation to cause inclusion of the larynx and trachea, 
but those cancers arising superior to these sites were 
considered not associated.  The physician recommended 
consideration of any toxic effect that could create such a 
change in the larynx or trachea could also affect the tissues 
superior to these locations, and any toxic effects would in 
fact be increased the closer the exposure was to the nares or 
lips.  He concluded that origin of these cancers were in the 
same range of exposure.

As noted above, the medical evidence of record shows that the 
veteran has had service in the Republic of Vietnam from 
September 1967 to June 1968.  He is, therefore, presumed to 
have been exposed to an herbicide agent as there is no 
affirmative evidence establishing that he was not exposed to 
any such agent during service.  See 38 C.F.R. § 3.309(e) 
(2007).

The veteran has developed adenoid cystic carcinoma of the 
right tongue and floor of the mouth.  The VA examiner in 
October 2003 established that the veteran did have Agent 
Orange exposure, which was considered a significant etiologic 
factor in the subsequent evolution of his carcinoma, and that 
growing literature had established a link between Agent 
Orange exposure and the subsequent development of carcinoma 
in the aerodigestive tract.  This evidence supports the 
veteran's claim for service connection for adenoid cystic 
carcinoma of the right tongue and floor of the mouth because 
it demonstrates a link between the exposure to herbicides in 
service and the current adenoid cystic carcinoma of the right 
tongue and floor of the mouth. In this regard, although there 
is no evidence of adenoid cystic carcinoma of the right 
tongue and floor of the mouth in service, all the evidence, 
including that pertinent to service, establishes that the 
adenoid cystic carcinoma of the right tongue and floor of the 
mouth was incurred as a result of service.  38 C.F.R. § 
3.303(d) (2007).

The presumptive provisions of 38 C.F.R. § 3.309(e) do not 
provide competent medical evidence to rebut the VA 
specialist's assessment.  The National Academy of Sciences 
(NAS) periodically undertakes studies to ascertain whether 
the diseases discussed by NAS should be added to the list of 
diseases presumed to be incurred or aggravated by service.  
When the NAS does not find such a presumptive connection, the 
law provides that "presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid."  38 C.F.R. § 3.303(d) (2007).  Stated alternatively, 
the presumptive provisions and their underlying rationale as 
provided by NAS may not, by law, foreclose the establishment 
of direct service connection for the disorders that are not 
found to be presumptively linked to military service.

The Board finds probative the May and October 2003 opinions 
of the VA physician, who opined that the veteran's adenoid 
cystic carcinoma of the right tongue and floor of the mouth 
and exposure to herbicides in service.  These opinions are 
probative as they were definitive, formulated by the Chief of 
Otolaryngology who has been treating the veteran throughout 
the entire course of his treatment, and supported by detailed 
rationale.  Accordingly, they are found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access the veteran's 
medical history and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

In light of the foregoing, upon reflection, the Board finds 
that the evidence supports the veteran's claim of service 
connection for adenoid cystic carcinoma of the right tongue 
and floor of the mouth and thus service connection is 
warranted.


ORDER

Service connection for adenoid cystic carcinoma of the right 
tongue and floor of the mouth is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


